                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDVIS E. HENDERSON,                      :      CIVIL NO. 1:18-CV-1534
                                         :
             Plaintiff                   :      (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
SCI CAMP-HILL MEDICAL                    :
DEPARTMENT, SCI-ROCKVIEW                 :
MEDICAL DEPARTMENT,                      :
                                         :
             Defendants                  :

                                   MEMORANDUM

      Plaintiff Edvis Henderson (“Henderson”), an inmate currently confined at

the Rockview State Correctional Institution in Bellefonte, Pennsylvania, (“SCI-

Rockview”), filed this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). At

the same time he filed the complaint, Henderson also filed a motion for leave to

proceed in forma pauperis. (Doc. 2). An initial screening of the complaint has been

conducted, and for the reasons set forth below, Henderson will be directed to file an

amended complaint.

I.    Screening Provisions of the Prison Litigation Reform Act

      The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(April 26, 1996), authorizes a district court to review a complaint in a civil action in

which a prisoner is proceeding in forma pauperis or seeks redress against a
governmental employee or entity. See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2

The court is required to identify cognizable claims and to sua sponte dismiss any

claim that is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b). This initial screening is to be

done as soon as practicable and need not await service of process. See 28 U.S.C.

§ 1915A(a).




      1
          Section 1915(e)(2) of Title 28 of the United States Code provides:

      (2) Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that-
      -
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal --
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.
      2
          Section 1915A(b) of Title 28 of the United States Code provides:

      (b) On review, the court shall identify cognizable claims or dismiss the
      complaint, or any portion of the complaint, if the complaint--
            (1) is frivolous, malicious, or fails to state a claim upon which relief may
            be granted; or
            (2) seeks monetary relief from a defendant who is immune from such
            relief.

                                            2
II.   Discussion

      Henderson alleges that he injured his knee after a slip and fall at SCI-Camp

Hill. (Doc. 1 at 2). After the fall, Henderson was provided with a wheelchair, knee

sleeve, crutches, and an elastic bandage. (Id. at 2). He underwent two X-rays,

which revealed no injury to his knee. (Id. at 2-3). Henderson asserts that he should

have undergone an MRI of his knee. (Id.) The only named defendants are the

Medical Departments at SCI-Camp Hill and SCI-Rockview. (Id. at 2).

      In order for Henderson to state a claim under § 1983, he must allege a

deprivation of a federally protected right and that this deprivation was committed

by a person acting under color of state law. See Woloszyn v. County of Lawrence,

396 F.3d 314, 319 (3d Cir. 2005). Henderson’s complaint fails to make this requisite

showing against the Medical Departments at SCI-Camp Hill and SCI-Rockview,

because these defendants do not qualify as persons under § 1983. Therefore, they

cannot be held liable under the statute. Indeed, the DOC is not a “person” within

the meaning of the statute. See, e.g., Manchas v. Commonwealth of Pennsylvania,

2017 WL 440259, at *2 (M.D. Pa. 2017) (“[T]he DOC is not a person and thus, not a

properly named defendant with respect to the civil rights portion of the pending

Complaint. Defendant DOC is entitled to entry of dismissal with respect to any

§ 1983 claims.”); Lenhart v. Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013)

(holding that the county prison was not a person capable of being sued within the

meaning of § 1983). Likewise, departments within a correctional institution, such as

the Medical Departments at SCI-Camp Hill and SCI-Rockview, do not qualify as

persons within the meaning of the statute. See, e.g., Fischer v. Cahill, 474 F.2d 991,
                                           3
992 (3d Cir. 1973) (per curiam) (holding that the New Jersey Prison Medical

Department is a state agency that cannot be sued under § 1983 because it is not a

person). Thus, the Medical Departments at SCI-Camp Hill and SCI-Rockview are

not “persons” within the meaning of § 1983 and are not suitable entities for a § 1983

claim. Henderson’s complaint thus fails to state claims upon which relief can be

granted against the Medical Departments at SCI-Camp Hill and SCI-Rockview.

III.   Conclusion

       Given Henderson’s pro se status, he will be afforded an opportunity to file an

amended complaint to properly name any defendants and sufficiently state a claim

for relief against those defendants. Failure to file a properly supported amended

complaint will result in dismissal of this action without further notice of court.

       An appropriate order will issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania


Dated:       October 15, 2018
